DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant’s argument with respect to claim 1, that Gilligan, Leitch, and Digate do not teach the limitation determining a current workflow stage for the particular information item, evaluating profile data of a last modifier of the particular information item, evaluating a user profile of a current user of the particular information item, and, with the workflow engine, in response to determining to make a change, changing the pre-defined sequence of stages such that a next stage of the workflow as cited in claim 1; examiner respectfully disagrees.  
Gilligan teaches determining a current workflow stage for the particular information item, in paragraph [0131] and fig. 4G teaches “enables the user, as well as other groupware users viewing the travel request, to see which stage the workflow is current in”.  Note that the current stage of the workflow of a travel request (item) is determined and displayed.
Leitch teaches evaluating profile data of a last modifier of the particular information item, evaluating a user profile of a current user of the particular information item in fig. 10, para. [0063]; that when the user is editing a document (item), the user can view which other user (last modifier) has previously modified that particular document (item), as shown in fig. 10, element 1050, each user is associated 
with the workflow engine, in response to determining to make a change, changing the pre- defined sequence of stages such that a next stage of the workflow  in paragraphs [0042]; [0044]; [0047] that the workflow rule as described in fig. 4 and the above cited paragraphs describes that the workflow has multiple steps which are the predefined stage because the steps are created before the workflow is executed and then an item needs to go through multiple steps of an approval, for example an item needs an approval from an supervisor and an manager, if the supervisor approves the item then the workflow does not go to a manager and the item escalates to a different rule step. Therefore, the next step (stage) of the workflow is determined based on the status of the user such as supervisor/manager.  Moreover, the item skips a step (stage) based on the users unavailability of a reviewer which is also a status of the user. Availability/unavailability is the status of the user and based on that the workflow escalates to a different step (stage)).
Therefore, Gilligan and Litech in combination teaches the above cited limitation.
The motivation to combine them would be to correctly change a workflow stage to have a fast workflow system which will evaluate all the information (evaluating users 
For new limitation with the workflow engine, receiving a request to change the workflow for a particular information item; with the workflow engine, verifying that a requesting user associated with the request has permission for the request, based on these inputs, determining whether to make a change in the pre-defined sequence of stages as recited in claim 1, new art Ohmura et al. (US 6,151,583) is cited.

Applicant’s argument with regards to limitation "In the present case, the scope and content of the cited references does not include the claimed subject matter, particularly, with the workflow engine, changing the pre-defined sequence of stages such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users, wherein a stage of the workflow is selectively omitted entirely based on a status of a corresponding user” (claim 1); Examiner noted that applicant has deleted the above cited portion in claim 1 and therefore, does not require examination.

With respect to applicant’s argument that Gilligan, Leitch and Digate in combination do not explicitly teach server to determine whether a user performing previous stage of the workflow has a positive historic transaction status flag set, and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow as cited in claim 8.  Examiner respectfully disagrees.  Judge teaches in paragraph [0035] that a reputation score (positive historic transaction flag) is associated with a user.  Paragraph [0018, 0035] teaches based on users reputation score (positive historic transaction status flag), the next step of the workflow, i.e the user’s message needs to go through multiple steps, and they are changed such as bypassing stage and select the next action.
New art Coit (US 2005/0222902) is cited to teach the new limitation wherein the positive historic transaction flag is set based on the user have previously produced a threshold number of information items within the workflow that were subsequently approved upon review without modification.

Applicant’s argument with respect to that the cited combination of references does not appear to teach or suggest entirely omitting a stage of the workflow in response to a combination of: a particular status of a corresponding user involved in the workflow including the particular status of a user who generated a particular information item, a special technical field of a user who works on the particular information item and the particular status of a reviewer who reviews the particular information item as recited in claim 15.   Examiner respectfully disagrees. 
Gilligan teaches a particular status of a corresponding user involved in the workflow including the particular status of a user who generated a particular information item and the particular status of a reviewer who reviews the particular information item [0086, 0087], note that the traveling user’s role (status) in an organization is a status of the user, a traveling user generates the particular information 
Letich teaches entirely omitting a stage of the workflow in paragraphs [0042, 0047] that the rule workflow goes to multiple users for approval, however, if the higher ranking user approves the item then the predefined stages of workflow is omitted and the process escalates to a different step (stage); the users role such as manager/supervisor are the status of a user.  The approval step from the supervisor is completely omitted if the manager approves the item.  Moreover, para. [0040, a rule step 210 may automatically be skipped or redirected when an approver is on vacation or is otherwise no longer available] which describes that based on the users status such as availability the specific rule step (state) is skipped in the workflow and the workflow step (stages)).
Digate teaches a special technical field of a user who works on the particular information item in paragraph [0042, 0054] that identifying expert on a topic, i.e. programmer/finance expert (special technical field of a user)).
Therefore, Gilligan, Letich and Digate in combination teaches the above cited limitation.  The motivation would be to combine them to omit a stage in the workflow based on users status, reviewers status, special technical field of a user to correctly omit a workflow stage to have a fast workflow system which will evaluate all the 
	For new limitation a positive historical transaction record of the user who generated the particular information item new art Coit et al. (US 2005/0222902) is cited.
	Dependent claims depend from the independent claims and they suffer from the same deficiency as discussed above and remain rejected.

Examiner would suggest that Applicant focus on other aspects of the invention. For example, specifications [0035, 0036, 0037, 0038] discusses types of status of a user i.e. profile status, special skills status, a historical transaction flag status while the current claims, e.g. claim 8, discusses the positive historical transaction flag with a threshold to change the workflow, and claim 15 discusses special technical field the user; paragraphs [0049, 0061] discusses sending notification to the reviewers regarding the approve/pending notifications.  Were Applicant to amend the independent claims to clarify multiple user status, incorporate the limitations of claim 8 regarding historical transaction flag with threshold, and claim 15, special technical field of a user and further clarify that the notifications are send to reviewers regarding approve/pending notifications into independent claim 1 and make claims 8 and 15 consistent with claim 1, then the current art rejections would be overcome. Examiner cannot, at this time, determine whether or not such amendments would make the claims allowable but they would move prosecution forward.



Objection 
	Claim 15 recites “the particular status of a user who generated a particular information item”, Examiner believes claim needs to recite “the particular status of the user..”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “with the workflow engine, in response to determining to make a change, changing the pre-defined sequence of stage such that a next stage of the workflow” which is ambiguous because it is not clear what happens after the change of the pre-defined workflow.  For the purpose of the examination the limitation is 
Dependent claims 2-7 depends from claim 1 and they are likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 2, 3, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Ohmura et al. (US 6,151,583).

With respect to claim 1, Gilligan teaches a method for adapting a workflow of a content management system, the method comprising (0007, examiners note: the travel itinerary creation system is the content management system):
receiving, at the content management system (0007, 0046; examiners note: the travel itinerary creation system is the content management system; the travel itinerary creation system receives information to create the travel itinerary), at least one information item comprising content (fig. 3A, 0045; examiner's note: the travel 
with a workflow engine, executing the workflow with respect to at least one information item, the workflow comprising stages arranged in a pre-defined sequence, (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs, 0088-0090) each stage corresponding to a respective information status level (0067, 0068; 0111, fig. 4D; examiner's note: the tentative status, approved status is the item status level because it gives the status of the itinerary), including determining a current workflow stage for the particular information item ([0131, FIG. 4G also enables the user, as well as other groupware users viewing the travel request, to see which stage the workflow is current in]; examiner’s note: current stage of the workflow is determined);
based on user status information that is indicative of a different status of different users among the plurality of users (0131; 0150, fig. 4B; examiners note: determining the workflow should be sent to another user such as supervisor, vice president for approval; fig. 4B explains in element 410 that the first user creates the task and based on the task completion the task is sent to another user for approval and based on the approval it goes to travel agents to issue tickets and then the system notifies the first user, therefore, each user has its own status);
executing on an enterprise portal community associated with the content management system (0064, 0079; examiners note: the groupware system);
with the workflow engine choosing a user from among the plurality of users to manage the next action in a next stage in the workflow (fig. 4A, 0152; examiner's note: plurality of users such as VP, travel agents etc are selected based on a number of characteristics of the content within the information item; 0087, 0152, fig. 8A, element 808; examiner's note: the next level user is selected based on the characteristic of the content such as cost of a trip, budget etc.) based on a number of characteristics of the content within the information item (0131; 0150, fig. 4B; examiners note: determining the workflow should be sent to another user such as supervisor, vice president for approval; fig. 4B explains in element 410 that the first user creates the task and based on the task completion the task is sent to another user for approval and based on the approval it goes to travel agents to issue tickets and then the system notifies the first user, therefore, each user has its own status and advances the workflow stage); based on user status that is indicative of a different status of different users among plurality of users, such that the next stage of the workflow is advanced (0087, 0111, 0131, 0150; examiner’s note: reviewer/approver (user) is selected to review a document based on the role i.e. supervisor (status), approval of the users takes the item to a next stage of the workflow (advance the stage of a workflow)).
Gilligan does not explicitly teach with the workflow engine, verifying that a requesting user associated with the request has permission for the request; evaluating profile data of a last modifier of the particular information item; evaluating a user profile of a current user of the particular information item, based on these inputs, determining 
However, Leitch teaches evaluating profile data of a last modifier of the particular information item (fig. 10, para. 0063; that when the user is editing a document (item), the user can view which other user (last modifier) has previously modified that particular document (item), as shown in fig. 10, element 1050, each user is associated with their profile, i,e. name of the approver, date and etc reviewing previous users comments is evaluating the profile of the previous users (last modifier)), evaluating a user profile of a current user of the particular information item (fig. 10, para [0063] also teaches the vice president (current user), has a profile i.e. user name, action who is currently approving the document (item), determining vice president’s (current user) activities i.e. approve, deny, hold is evaluating current users profile and para, 0040, 0047, also teaches determining users availibity who is currently assigned to approve an item which is evaluating the current users profile data), 
with the workflow engine, in response to determining to make a change, changing the pre- defined sequence of stages such that a next stage of the workflow (0042; 0044; 0047, Escalation is a process by which rule steps are skipped as a result of a time-out, unavailability of a reviewer]; examiner’s note: the workflow rule as described in fig. 4 and the above cited paragraphs describes that the workflow has multiple steps which are the predefined stage because the steps are created before the workflow is executed and then an item needs to go through multiple steps of an approval, for example an item needs an approval from an supervisor and an manager, if the supervisor approves the item then the workflow does not go to a manager and the item escalates to a different rule step. Therefore, the next step (stage) of the workflow is determined based on the status of the user such as supervisor/manager.  Moreover, the item skips a step (stage) based on the users unavailability of a reviewer which is also a status of the user. Availability/unavailability is the status of the user and based on that the workflow escalates to a different step (stage)); 
with the workflow engine choosing a user from among the plurality of users to manage the next action in a next stage in the workflow, based on users availability (0040, 0042,0047; examiner’s note: the rule engine selects an approver (user) for approving an item based on the availability of the approver (user) i.e. approver (user) is on vacation then the workflow sends the item to another approver (user) to approve).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to evaluate 
Gilligan and Leitch do not in combination teach with the workflow engine, determining which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently manage a next stage in the workflow with respect to the at least one information item; with the workflow engine, receiving a request to change the workflow for a particular information item, with the workflow engine, verifying that a requesting user associated with the request has permission for the request, based on these inputs, determining whether to make a change in the pre-defined sequence of stages.
However, Digate teaches with the workflow engine, determining which of a plurality of users of the content management system have signed into a groupware application (fig. 9, 0032; 0051; examiner’s note: the users online presence information is determined, the online presence requires logging into the system) executing on an enterprise portal community associated with the content management system (0040; examiner's note: the SM system is a community portal) and are currently active on the groupware application so as to be available to currently manage a next stage in the workflow with respect to the at least one information item; based on user availability such, that the next stage of the workflow is advanced (0032, 0040, 0073; examiners note: the required users presence information is determined and also the system determines that the user is available to approve the document or not, Gilligan teaches the groupware in 0079 and managing next stage of workflow in 0131).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Leitch, Digate are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time.
Gilligan, Leitch, Digate in combination do not explicitly teach with the workflow engine, receiving a request to change the workflow for a particular information item; with the workflow engine, verifying that a requesting user associated with the request has permission for the request, based on these inputs, determining whether to make a change in the pre-defined sequence of stages.
Leitch teaches evaluating a profile data of a current user and a previous user who modified the item and changing pre-defined stages of the sequence of the stages (0040, 0047, 0063; examiner’s note: fig. 10; previous users who has approved the document is analyzed (evaluated) and current users profile is evaluated i.e. the current 
However, Ohmura teaches with the workflow engine, receiving a request to change the workflow for a particular information item (col. 9, lines 5-10; examiner’s note: receiving a request to change the utilization of a subprocess (workflow) workflow server (workflow engine), each request is associated with an authorization ID); 
with the workflow engine, verifying that a requesting user associated with the request has permission for the request ([col. 9, lines 5-10]; examiner’s note: receiving a request to change the utilization of a subprocess (stage) of a workflow with a workflow server (workflow engine); each request is associated with an authorization ID (permission) to change the subprocess), based on these inputs, determining whether to make a change in the pre-defined sequence of stages (col. 9, lines 5-15, lines 30-40; examiner’s note: subprocess (stage) of a workflow change is requested by a user with user ID to determine if the user is authorized to change the subprocess or not; based on the users permissions level one of the subprocess of can be canceled (change)).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document 

With respect to claim 2, Gilligan, Leitch, Digate, Ohmura in combination teach the method of claim 1, Gilligan further teaches wherein the user status information comprises a user rote status that defines what actions in the workflow each of a respective user is allowed to engage in (0088, 0087, fig. 8; examiners note: each user has different user roles and based on the role the task is assigned).

With respect to claim 3, Gilligan, Digate, Ohmura in combination teach the method of claim 2, but do not explicitly teach wherein the user status information further defines, based on the status of each of the plurality of users, those stages in the workflow that may be omitted from the workflow.
However, Leitch teaches wherein the user status information further defines, based on the status of each of the plurality of users, those stages in the workflow that may be omitted from the workflow (0042, 0047; examiner’s note: the skipping is omitting a step associated with users status such as users availability/role of a user).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated 

With respect to claim 5, Gilligan, Leitch, Digate, Ohmura in combination teach the method of claim 1, Gilligan further teaches wherein the next state of the workflow Is determined based on a combination of: different types of user status Information, indicative of a status of a corresponding particular user (0053, 0086; examiners note: each user is associated with a role);
a first information item status level indicative of a present status level of the content within the workflow (0068; 0111, fig, 4C, 4D; examiner’s note: the status of the itinerary is determined such as “tentative”, “approved”; and a second information item status level indicative of a number of characteristics of the content within the information item (0094, 0098; examiners note: the itinerary contains multiple types of characteristics such as trip name, date and time etc).

4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Ohmura et al. (US 6,151,583) and in view of Dutta et al. (US 7,035,910).

With respect to claim 4, Gilligan, Leitch, Digate, Ohmura in combination teach the method of claim 1, but do not explicitly teach wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item.
However, Dutta teaches wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item (fig. 4, 5, col. 7, lines 17-20, col. 9, lines 5-10; examiner's note: the owner is the user who creates the documents and the owner has “read and write” privileges and also review privilege, therefore, read, write, review are the number of actions the user is allowed to have).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Ohmura which teaches requesting a change to the workflow and verifying the user who initiated the change to include Dutta which teaches number of allowed actions for each user. Gilligan, Leitch, Digate, Ohmura and Dutta are in the same field of .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Ohmura et al. (US 6,151,583) and in view of Edd et al. (US 2002/0184255).

With respect to claim 6, Gilligan, Leitch, Digate, Ohmura in combination teach the method of claim 1, Gilligan further teaches wherein the workflow prepares the content far online publication, the stages in the workflow comprising drafting, editing (Gilligan, [0100] teaches editing the content, approving (Gilligan, 0071, approving the content), but do not explicitly teach drafting, publishing and deleting.
However, Edd teaches drafting, publishing and deleting (fig. 3, 0141; examiners note: the drafting publishing and deleting content.
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Ohmura which teaches requesting a change to the workflow and verifying the user who initiated the change to include Edd which teaches drafting, publishing and .

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Ohmura et al. (US 6,151,583) and in view of O’Brien et al. (US 2010/0115612).

With respect to claim 7, Gilligan, Digate, Leitch, Ohmura in combination teach the method of claim 1, but do not explicitly teach wherein the at least one information item further comprises an indication of urgency level.
However, O’Brien teaches wherein the at least one information item further comprises an indication of urgency level (0007, 0009; examiner's note: data is associated with an urgency type).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Ohmura which teaches requesting a change to the workflow and verifying the user who initiated the change to include O’Brien which teaches determining an urgency .

Claims 8, 9, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Judge et al. (US 2006/0015942) and in view of Coit et al. (US 2005/0222902).

With respect to claim 8, Gilligan teaches a content management system for adapting a workflow, the content management system comprising: a server comprising a processor and associated memory (0173; examiner’s note: memory and processor to store data and the travel itinerary creation and approving system is the content management system), the server to receive at least one information item comprising content (fig. 3A, 0045; examiner's note: the travel itinerary contains multiple information item such as budget, purpose of the trip etc., each of them is an information item and contains information regarding the item which is the content);
the server to execute the workflow via a workflow engine, wherein the workflow comprises stages in a pre-defined sequence (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre- defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs [0088-0090)),
each stage corresponding to a respective information fem status level ((0067, 0068; 0111, fig. 4D; examiner's note: the tentative status, approved status is the item status level because it gives the status of the itinerary).
Gilligan does not explicitly teach the workflow engine to dynamically modify the workflow from the pre-defined sequence such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users, wherein the server is to dynamically alter the workflow such that a stage of the workflow is selectively omitted depending on a particular status of a corresponding user; change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow; the server to determine whether a user performing previous stage of the workflow has a positive historic transaction status flag set; and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow; the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow, wherein the positive historic transaction flag is set based on the user have previously produced a threshold number of information items within the workflow that were subsequently approved upon review without modification.
However, Leitch teaches workflow engine to dynamically modify the workflow from the pre-defined sequence such that a next stage of the workflow is determined based on user status information that is indicative of a different status of different users (0042; 0044; 0047; examiner’s note: the workflow rule as described in fig. 4 and the above cited paragraphs describes that the workflow has multiple steps which are the predefined stage because the steps are created before the workflow is executed and then an item needs to go through multiple steps of an approval, for example an item needs an approval from an supervisor and an manager, if the supervisor approves the item then the workflow does not go to a manager and the item escalates to a different rule step. Therefore, the next step (stage) of the workflow is determined based on the status of the user such as supervisor/manager.  Moreover, the item skips a step (stage) based on the users unavailability of a reviewer which is also a status of the user. Availability/unavailability is the status of the user and based on that the workflow escalates to a different step (stage). 
wherein the server is to dynamically alter the workflow such that a stage of the workflow is selectively omitted depending on a particular status of a corresponding user (0042; 0044; 0047; examiner’s note: the rule workflow goes to multiple users for approval, however, if the higher ranking user approves the item then the predefined stages of workflow is omitted and the process escalates to a different step (stage); the users role such as manager/supervisor are the status of a user.  The approval step from the supervisor is completely omitted if the manager approves the item.  Moreover, para. [0040, a rule step 210 may automatically be skipped or redirected when an approver is on vacation or is otherwise no longer available] which describes that based on the users status such as availability the specific rule step (state) is skipped in the workflow and the workflow step (stages)).
change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow (0042, 0047; examiners note: the workflow process is skipped based on the users status such as the user is not available and users role. Then the system escalates the step to a different step, skipping a step is a state change in the workflow).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage. Gilligan and Leitch are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification to alter the stages of a workflow to save time for an item to be approved.
Gilligan and Leitch do not in combination teach the server to determine whether a user performing a previous stage of the workflow has a positive historic transaction status flag set and, in response to the flag being set for the user, change the pre- defined sequence of remaining stages of the workflow include selecting a next stage of the workflow; wherein the positive historic transaction flag is set based on the user have previously produced a threshold number of information items within the workflow that were subsequently approved upon review without modification.
However, Judge teaches the server to determine whether a user performing previous stage of the workflow has a positive historic transaction status flag set ([0035, At step 240, the sender's reputation score is distributed locally and/or to one or more systems to evaluate a communication associated with the sender]; examiner's note: the reputation score is the positive transaction status flag and sending the and, in response to the flag being set for the user, change the pre-defined sequence of remaining stages of the workflow include selecting a next stage of the workflow  (fig. 1; 0025; 0018; examiner’s note: based on users reputation who sent the message the next step is changed such as bypassing stage and select the next action).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Judge which teaches positive transaction flag. Gilligan, Leitch, Judge are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to select appropriate users to approve to finish the task on time.
Gilligan, Leitch, Judge do not in combination teach wherein the positive historic transaction flag is set based on the user have previously produced a threshold number of information items within the workflow that were subsequently approved upon review without modification.
However, Coit teaches wherein the positive historic transaction flag is set based on the user have previously produced a threshold number of information items within the workflow that were subsequently approved upon review without modification (0026, 0027, 0031; examiner’s note: trust score status is the transaction flag, when an advertiser’s (user) trust score (transaction flag) meets a threshold, the particular ad (item) automatically gets approved without modification.  The trust score is 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Judge which teaches positive transaction flag to include Coit which teaches transaction flag is set by users approved items reaches a threshold without corrections. Gilligan, Leitch, Judge, Coit are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to approve users documents without modification to save time to approve documents faster and also to have an efficient workflow system.

With respect to claim 9, Gilligan, Leitch, Judge and Coit in combination teach the system of claim 8, Gilligan further teaches wherein the user status information comprises a user role status that defines what actions in the workflow each of a respective user is allowed to engage in (0088, 0087, fig. 8; examiners note: each user has different user roles and based on the role the task is assigned).

With respect to claim 12, Gilligan, Leitch, Judge and Coit in combination teach the system of claim 8, Gilligan wherein the server is to determine a next stage of the workflow based on a first information item status level indicative of a present status level of the content within the workflow (0141; examiners note: approve or rejected content).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790)
and in view of Judge et al. (US 2006/0015942) in view of Coit et al. (US 2005/0222902) and in view of Digate et al. (US 2004/02051 34).

With respect to claim 10, Gilligan , Leitch, Judge and Coit in combination teach the system of claim 9, Leitch teaches the server to choose user from among the plurality of users to manage the next stage in the workflow based on user availability (0042, O044; examiner’s note: selecting a different user when the user is not available) but do not explicitly teach further comprising the server to determine which of plurality of users of the content management system have signed into a groupware application executing on an enterprise partial community associated with the content management system and are currently active on the groupware application so as to be available to manage next stage in the workflow.
However, Digate teaches the server to determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to manage a next stage in the workflow (0032, 0040, 0073; examiners note: the required users presence information is determined and 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the
workflow stage to include Judge which teaches positive transaction flag to include Coit to have a threshold for a positive transaction flag to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Leitch, Judge, Coit and Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Judge et al. (US 2006/0015942) in view of Coit et al. (US 2005/0222902) and in view of Dutta et al. (US 7,035,910).

With respect to claim 11, Gilligan, Leitch, Judge, Coit in combination teach system of claim 8, but do not explicitly teach wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item.
wherein the at least one information item includes a number of allowed actions established for a particular user who created the at least one information item (fig. 4, 5, col. 7, lines 17-20, col. 9, lines 5-10; examiner's note: the owner is the user who creates the documents and the owner has “read and write” privileges and also review privilege, therefore, read, write, review are the number of actions the user is allowed to have).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Coit which teaches positive transaction flag with a threshold to include Judge which teaches positive flag to include Dutta which teaches number of allowed actions for each user. Gilligan, Leitch, Judge, Coit and Dutta are in the same field of invention because all of them teach executing a workflow. One would have been motivated to make this modification because it provides predictable results such as to determining each users allowed actions to perform the steps of a workflow faster.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Judge et al. (US 2006/0015942) and in view of Coit et al. (US 2005/0222902) and in view of Edd et al. (US 2002/01 84255).

With respect to claim 13, Gilligan, Leitch, Judge, Coit in combination teach system of claim 8, Gilligan further teaches wherein the workflow prepares the content for online publication, the stages in the workflow comprising editing (Gilligan, [0010 teaches editing the content, approving; Gilligan 0016, approving the content, but do not explicitly teach drafting, publishing and deleting.
However, Edd teaches drafting, publishing and deleting (fig. 3, 0141; examiners note: the drafting publishing and deleting content).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Judge which teaches positive feedback to include Coit which teaches positive transaction flag threshold to include Edd which teaches drafting, publishing and deleting content. Gilligan, Leitch, Judge, Coit and Edd are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Judge et al. (US 2006/0015942) and in view of Coit et al. (US 2005/0222902) and in view of O’Brien et al. (US 2010/0115612).

With respect to claim 14, Gilligan, Leitch, Judge, Coit in combination teach the system of claim 8, but do not explicitly teach wherein the at least one information item further comprises an indication of urgency level.
wherein the at least one information item further comprises an indication of urgency level (0007, 0009; examiner's note: data is associated with an urgency type).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Judge which teaches positive feedback to include Coit which teaches positive transaction flag threshold include O’Brien which teaches urgency level. Gilligan, Leitch, Judge, Coit and O’Brien are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.

	Claim 15, 16, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Coit et al. (US 2005/0222902).

a computer program product for adapting a workflow, the computer program product comprising (fig. 3A; examiner’s note: a workflow is created to a travel itinerary):
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code to, when executed by a processor (fig. 1, 0173; examiner’s note: non-transitory computer readable medium):
receive, at a content management system, at least one information item comprising content (0007, examiners note: the travel itinerary creation system is the content management system);
execute the workflow via a workflow engine which comprises stages in a pre- determined sequence, each stage corresponding to a respective information item status level (0012, 0131; examiners note: each workflow has multiple stages and fig. 4B teaches the workflow has pre-defined sequence such as first the system creates the literary then it goes to approval, issue ticket etc as taught in paragraphs [0088- 0090]),
the particular status of a user who generated a particular information item (0086, 0087; examiner’s note: the traveling user’s role (status) in a organization, a traveling user generates the particular information item) and the particular status of a reviewer who reviews the particular information item (0149; examiner’s note: the reviewer is the supervisor (status of a reviewer) and the reviewer review the item);
choose a user from among the plurality of users to manage the next stage in the workflow based on a number of characteristics of the content within the information item (0131; 0150, fig. 4B; examiners note: determining the workflow should be sent to another user such as supervisor, vice president for approval; fig. 4B explains in element 410 that the first user creates the task and based on the task completion the task is sent to another user for approval and based on the approval it goes to travel agents to issue tickets and then the system notifies the first user, therefore, each user has its own status);
Gilligan does not explicitly teach execute the workflow via a workflow engine which comprises stages in a pre- determined sequence, such that a next stage of the workflow changing the pre-determined sequence is determined based on user status information that is indicative of a different status of different users including entirely omitting a stage of the workflow in response to a particular status of a corresponding user involved in the workflow; determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item; and choose a user from among the plurality of users to manage the next stage in the workflow based on different skills of the plurality of users; including a positive historical transaction record of the user who generated the particular information item, a special technical field of a user who works on the particular information item.
However, Leitch teaches execute the workflow via a workflow engine which comprises stages in a pre- determined sequence, such that a next stage of the workflow changing the pre-determined sequence is determined based on user status information that is indicative of a different status of different users ([0042]; [0044]; [0047, Escalation is a process by which rule steps are skipped as a result of a time-out, unavailability of a reviewer]; examiner’s note: the workflow rule as described in fig. 4 and the above cited paragraphs describes that the workflow has multiple steps which are the predefined stage because the steps are created before the workflow is executed and then an item needs to go through multiple steps of an approval, for example an item needs an approval from an supervisor and an manager, if the supervisor approves the item then the workflow does not go to a manager and the item escalates to a different rule step. Therefore, the next step (stage) of the workflow is determined based on the status of the user such as supervisor/manager.  Moreover, the item skips a step (stage) based on the users unavailability of a reviewer which is also a status of the user. Availability/unavailability is the status of the user and based on that the workflow escalates to a different step (stage).
including entirely omitting a stage of the workflow in response to a particular status of a corresponding user involved in the workflow (0042; 0044; [0047]; [0042]; [0044]; [0047]; examiner’s note: the rule workflow goes to multiple users for approval, however, if the higher ranking user approves the item then the predefined stages of workflow is omitted and the process escalates to a different step (stage); the users role such as manager/supervisor are the status of a user.  The approval step from the supervisor is completely omitted if the manager approves the item.  Moreover, para. [0040, a rule step 210 may automatically be skipped or redirected when an approver is on vacation or is otherwise no longer available] which describes that based on the users 
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stages. Gilligan and Leitch are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to omit some stages of a workflow which is not needed to save time and also to have a robust system.
Gilligan and Leitch do not in combination teach determine which of a plurality of users of the content management system have signed into groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item and choose a user from among the plurality of users to manage the next stage in the workflow based on different skills of the plurality of users; including a positive historical transaction record of the user who generated the particular information item, a special technical field of a user who works on the particular information item.
However, Digate teaches determine which of a plurality of users of the content management system have signed into a groupware application executing on an enterprise portal community associated with the content management system and are currently active on the groupware application so as to be available to currently approve the at least one information item ((0032, 0040, 
and choose a user from among the plurality of users to manage the next stage in the workflow based on different skills of the plurality of users (0054; examiners note: the person with skills are selected); a special technical field of a user who works on the particular information item (0042, 0054; examiner’s note: identifying expert on a topic, i.e. programmer/finance expert (special technical field of a user)).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document. Gilligan, Leitch, Digate are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users are currently active on the groupware to send them tasks to approve to finish the task on time and selecting based on special technical skills of user to execute the workflow correctly and efficiently.
Gilligan, Leitch, Digate do not in combination teach including a positive historical transaction record of the user who generated the particular information item.
including a positive historical transaction record of the user who generated the particular information item ([0026-0028]; examiner’s note: the trust score of an advertiser (user) is positive historical transaction record).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Coit which teaches positive historical transaction record of a user. Gilligan, Leitch, Digate, Coit are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which user has a positive historical transaction record to approve their tasks faster to save time and also to have an efficient system.

Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 19 is rejected on the same basis of rejection of claim 5.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Coit et al. (US 2005/0222902) and in view of Tunstall-Pedoe (US 2009/01 92968).

With respect to claim 18, Gilligan, Leitch, Digate, Coit in combination teach the computer program product of claim 15, but da not explicitly teach wherein the skills of the plurality of users comprise language skis or skills specific to a particular audience for which the content is being published.
However, Tunstall teaches wherein the skills of the plurality of users comprise language skills or skis specific to a particular audience for which the content is being published ([0736, where the knowledge about the user's language skills was present, these can be incorporated into the process of selecting an appropriate answer for display|; examiner’s mote: the users language skill).
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to change the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Coit which teaches positive historical transaction record to include Tunstall which teaches language skill of a user. Gilligan, Leitch, Digate, Coit and Tunstall are in the same field of invention because all of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to determining which of the users have the particular skill to review the content appropriately.

20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilligan et al. (US 2006/0277079) and in view of Leitch et al. (US 2007/0179790) and in view of Digate et al. (US 2004/0205134) and in view of Coit et al. (US 2005/0222902) and in view of Edd et al. (US 2002/0184255).

With respect to claim 20, Gilligan, Leitch, Digate, Coit in combination teach the method of claim 1, Gilligan further teaches wherein the workflow prepares the content for online publication, the stages in the workflow comprising crafting, editing (Gilligan, 0100 teaches editing the content), editorial approval (Gilligan O06, approving the content), but do not explicitly teach legal approval, drafting, publishing and deleting.
However, Edd teaches legal approval, drafting, publishing and deleting (0019, examiner's note: the drafting publishing and deleting content.
It would have been obvious to one of ordinary skill in the art the time of the invention to modify Gilligan’s invention which teaches multiple users role associated with a groupware workflow to include Leitch which teaches determining to omit the workflow stage to include Digate which teaches determining which users are currently logged in to the system and currently active on the groupware to approve the document to include Coit which teaches positive historical transaction record to include Edd which teaches drafting, publishing and deleting content. Gilligan, Leitch, Digate are in the same field of invention because both of them teach executing a task. One would have been motivated to make this modification because it provides predictable results such as to draft, publish and deleting content as need to have an appropriate content.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159 

/William B Partridge/           Primary Examiner, Art Unit 2183